 In the Matter' of WHIPPANY PAPER BOARD COMPANY, INC.,andPAPERWORKERS ORGANIZING COMMITTEE, C. I. O.Case No. 4-R-16,52.-Decided April 12, 1945Mr. Nicholas R. Fiore,of Newark, N. J., for the Company.Rothbard & Talisman,byMr. Bernard Cherry,of Newark, N. J.,for the CIO.Mr. Roy Dugan,of Newark, N. J., for District 50.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Paper Workers Organizing Committee,C. I. 0., herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of Whip-pany Paper Board Company, Inc., Whippany, New Jersey, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Eugene M. Purver,Trial Examiner. Said hearing was held at Passaic, New Jersey, onMarch 23, 1945. The Company, the CIO, and District 50, United MineWorkers of America, herein called District 50, appeared and partici-pated.'All parties were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.At the hearing, District 50 moved to dismiss the CIO's peti-tion on the ground that its contract with the Company and a pendingproceeding before the National War Labor Board constitute bars to thepresent proceeding.The Trial Examiner reserved ruling on District50's motion for the Board's determination.For reasons stated in Sec-tionIII,,infra,the motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the board.1 At the hearing,the Trial Examiner granted a motion to intervene made by District 50.61 N. L.R. B., No. 69.516 WHIPPANYPAPER BOARDCOMPANY, INC.517Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe Company is a New Jersey corporation engaged in the manu-facture of paper board which is used in packing and shipping. Duringthe past year, the Company purchased raw materials consisting ofvarious grades of waste paper and chemicals and amounting to morethan $835,000 in value, of which 60 percent came from sources outsidethe State of New Jersey. In the same period, the Company sold fin-ished products amounting to more than $1,800,000 in value, of which70 percent was shipped to points outside the State of New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPaper Workers Organizing Committee is a labor organization af-filiated with the Congress of Industrial Organizations, admitting tomembership employees of the" Company.District 50 is a labor organization affiliated with the United MineWorkers of America, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of its production and maintenanceemployees until the CIO has been certified by the Board in an appro-priate unit.The Company and District 50 executed a collective bargaining con-tract which became effective on April 12, 1944, for a period of 1 yearand which contains the usual 30 day automatic renewal clause.Theagreement also provides that the question of wage rates may be openedfor negotiation at any time during the term of the contract, on 30days notice from District 50.The CIO's request for recognition andits petition herein antedated the automatic renewal date of the con-tract.The contract, therefore, does not operate to bar an investigationof representatives.In September 1944, District 50 requested a meeting to discuss wagenegotiations.The Company rejected District 50's proposals for wageincreasesat a conference which was then held.Thereafter, a hearingwas held on November 13, 1944, under the auspices of the NationalWar Labor Board. The hearing officer subsequently denied the wage 518DECISIONSOF NATIONALLABOR RELATIONS BOARDincreases and on January 10, 1945, the Regional War Labor Boardupheld the hearing officer's recommendations in an Interim Directiveurges that this proceeding, which is now pending before the NationalBoard, bars a present determination of representatives.We find no-merit in this contention.The pendency of proceedings before theWar Labor Board does notper seconstitute a bar to a determinationof representatives, nor do the facts here presented warrant applica-tion of the doctrine enunciated inMatter of Allis Chalmers Manu f ac-turing Companyand similar cases.2A statement of a Field Examiner introduced into evidence at thehearing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allthe Company's employees at its plant located at Whippany, NewJersey, excluding office and clerical employees, teamsters,4 foremen,superintendents, assistant superintendents, supervisors, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election2Matter of The Morrow Manufacturing C6mpany, Division of the Wacker Corporation,59N. L. It. B. 90;Matter of MacClatchue Manufacturing Company,53 N. L It. B. 1268 ;see alsoMatter of Thompson Products,Inc.,60 N L. R.B. 885;cf.Allis ChalmersManufacturing Company,50 N. L. It. B. 306;Taylor Forge if PipeWorks, 58 N. L R B1375.3The Field Examiner reported that the CIO submitted 65 authorization cards, all ofwhich bore the names of persons listed on the Company's pay roll,which contained thenames of 70 employees in the appropriate unit.The cards were dated:41 in November1944, 10 in December 1944, and 14 in February 1945.District 50 presented no evidence, but relies on its contract as proof of its interest in thisproceeding.4 The parties agreed that by teamsters,they mean over-the-road drivers.6This is the same unit which iscovered bythe contract between the Company andDistrict 50. WHIPPANYPAPER BOARDCOMPANY, INC.519herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, -Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Whippany PaperBoard Company, Inc., Whippany, New Jersey, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of the Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byPaper Workers Organizing Committee, C. I. 0., or by District 50,United Mine Workers of America, for the purposes of collective bar-gaining, or by neither.CHAIRMAN MII,ris took no part in the consideration of the aboveDecision and Direction of Election.